Case 1:17-cv-00585-CFC-SRF Document 165 Filed 06/25/20 Page 1 of 2 PagelD #: 5250

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

UNIVERSAL SECURE REGISTRY, )

LLC, )
)
Plaintiff, )
)
Vv. ) Civ. No. 17-585-CFC-SRF

)
APPLE INC., VISA INC. and )
VISA USS.A., INC., )
)
Defendants. )

ORDER

At Wilmington this Twenty-fifth day of June in 2020:

WHEREAS, Defendants moved to transfer this action to the Northern
District of California (D.1. 21);

WHEREAS, in a Report and Recommendation (D.I. 137) issued
pursuant to 28 U.S.C. § 636(b), the Magistrate Judge recommended that the
Court deny Defendants’ motion to transfer;

WHEREAS, Defendants filed objections to that recommendation (D.I.
147);

WHEREAS, a motion to transfer is not a dispositive motion for
purposes of § 636(b)(1) and is reviewed under the deferential “clearly

erroneous or contrary to law” standard set forth in § 636(b)(1)(A), Agincourt
Case 1:17-cv-00585-CFC-SRF Document 165 Filed 06/25/20 Page 2 of 2 PagelD #: 5251

Gaming LLC v. Zynga Inc., No. CV 11-720-RGA, 2013 WL 3936508, at *2
(D. Del. July 29, 2013); and
WHEREAS, the Court has reviewed the Report and Recommendation
and Defendants’ objections and concurs with the Magistrate Judge’s
determination that, considered in their totality, the factors set forth in Jumara
v. State Farm, Ins. Co., 55 F.3d 873 (3d Cir. 1995), weigh against transfer; !
NOW THEREFORE, IT IS HEREBY ORDERED that:
1. The Magistrate Judge’s recommendation that the Court deny the
transfer motion is ADOPTED;
2. Defendants’ objections to the Magistrate Judge’s recommendation
that the Court deny the transfer motion are OVERRULED; and

3. Defendants’ motion to transfer (D.I. 21) is DENIED.

lh. FAM?

United States District gidge

 

' The Court notes that Plaintiff's forum choice should have been given
“paramount consideration” and, therefore, that its choice of venue weighed
strongly, as opposed to slightly, against transfer. See Realtime Data LLC v.
Egnyte, Inc., 2018 WL 5724040 (D. Del. Nov. 1, 2018); VLSI Tech LLC v. Intel
Corp., 2018 WL 5342650 (D. Del. Oct 29, 2018).
